OPINION OF THE COURT
PHILIP BLOOM, Circuit Judge.
THIS CAUSE came before the Court on the Motion made in behalf of Plaintiff Claire Dora Spooner (hereinafter “former Wife”) to Dismiss, etc. directed to Defendant Herbert Spooner’s (hereinafter “former Husband”) Counter Petition for Modification of Alimony; and the *88Court having heard oral argument of respective counsel and after having reviewed the legal authorities submitted to the Court, finds that Plaintiffs Motion to Dismiss is well founded, and makes the following findings with respect to matters before it:
1. That Plaintiff (former Wife) is seeking to establish a foreign judgment from New Jersey, as a Florida judgment on past due accruals of alimony and/or child support.
2. That Plaintiff (former Wife) and daughter have resided and still continue to reside in New Jersey and not in Florida.
3. That Defendant (former Husband) did not seek to modify the New Jersey judgment for over ten (10) years until former Wife sought to enforce her rights under the New Jersey judgment.
4. That Florida is not a convenient forum for Defendant’s (former Husband’s) Petition for Modification of Alimony.
5. That at this time New Jersey appears to be the proper forum with respect to any proceedings as to any alleged modification of the New Jersey judgment, and this Court refused to take jurisdiction thereof.
6. See Section 61.13, F.S.; Frazier v. Frazier, 442 So.2d 1116 (DCA4 1983); and Pudlas v. Celaya, 469 So.2d 230 (DCA4 1985).
Accordingly, IT IS HEREBY ORDERED AND ADJUDGED that Plaintiffs (former Wife’s) Motion to Dismiss Defendant’s Petition for Modification of Alimony be and the same is hereby granted, and Defendant (former Husband) may not bring the same in these proceedings.
DONE AND ORDERED in Chambers, Miami, Dade County, Florida, this 25th day of June, 1987.